Citation Nr: 1645110	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  14-09 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability.

3.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a rating in excess of 50 percent for PTSD.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 2002 to December 2004.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD, rated 30 percent, effective April 6, 2010; denied service connection for a back disability; and denied reopening a claim of service connection for a left knee disability.  In July 2016, a videoconference hearing was held before the undersigned; a transcript is in the record.  The Board notes that the Veteran was formerly receiving advice from a law school veterans law clinic but proceeded pro se at the July 2016 hearing.  In October 2016 correspondence, he confirmed that he is proceeding pro se in this appeal.  Following the hearing, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) review.

This decision bifurcates the issue of entitlement to a higher initial rating for PTSD into two separate issues: in excess of 30 percent, and in excess of 50 percent.  Such bifurcation of the issue permits a grant of 50 percent for PTSD throughout the appeal to which the evidence of record shows the Veteran is entitled, without delay of this grant of benefits awaiting additional development relating to whether he is entitled to a rating in excess of 50 percent for PTSD.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); see also Tyrues v. Shinkseki, 23 Vet. App. 166, 178-79 (2009), aff'd 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).

Although the RO reopened the Veteran's claim of service connection for a left knee disability by deciding the issue on the merits, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

The issues of service connection for a cervical spine disability and entitlement to a total disability rating based on individual unemployability (TDIU) have been raised by the record during July 2016 hearing testimony, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 CFR 19.9(b)(2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).  [The Board notes that the evidence of record consists of a July 2010 VA spine examiner's opinion that the Veteran's herniated nucleus pulposus C5-C6, C6-C7, right side, is at least as likely as not related to his carrying extra loads during service and a January 2013 statement from the Veteran's squad leader and Tank Commander attesting to the Veteran's reports of back pain in service due to carrying excessive amounts of weight for over a year.]  

The issue of entitlement to an initial disability rating in excess of 50 percent for PTSD is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1. At no time during, or prior to, the course of this appeal has the Veteran been diagnosed with a back disability.

2. An unappealed August 2008 rating decision denied the Veteran service connection for a left knee disability based essentially on finding that the Veteran was not shown to have a left knee disability.  

3. Evidence received since the August 2008 rating decision tends to show that the Veteran currently has a left knee disability and that such disability may be related to service; relates to an unestablished fact necessary to substantiate the claim of service connection for a left knee disability; and raises a reasonable possibility of substantiating such claim.

4.  It is reasonably shown that the Veteran's current left knee disability became manifest in service and has persisted since.

5. Throughout, the Veteran's PTSD symptoms have been manifested by occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1. The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2. New and material evidence has been received, and the claim of service connection for a left knee disability may be reopened.  38 U.S.C.A. § 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).   

3. On de novo review, service connection for a left knee disability is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4. The criteria for a 50 percent disability rating for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (Code) 9411 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a letter in June 2010.  See 38 U.S.C.A.           §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
The Veteran's service treatment records (STRs) are associated with the record, and pertinent VA and private treatment records have been obtained.  The RO arranged for VA psychiatric, spine, and joints examinations in July 2010.  The Board finds the reports of examination adequate for rating purposes as the examiners expressed familiarity with the record/pertinent medical history, and conducted thorough examinations, noting all findings necessary for consideration of the Veteran's claims. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303.  

To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

In the absence of proof of a current disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held the requirement that a current disability be present is satisfied when a claimant has a disability at the time of a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, "when the record contains a recent diagnosis of a disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency." Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   

Service Connection for a Back Disability

The Veteran contends that his back disability is due to his having to carry additional weight during service.  January 2013 correspondence from the Veteran's squad leader and Tank Commander attested that the Veteran's back injury is due to the excessive weight he was forced to carry for over a year during service and that he reported upper back problems in December 2003 through the end of his deployment, and developed a noticeable hump on his upper back.  

The threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought, i.e., a back disability.  In the absence of proof of a present disability, there is no valid claim of service connection.  Brammer, 3 Vet. App. at 225.

The record does not show that the Veteran has ever received a diagnosis of a back disability; instead, it shows a diagnosis of a cervical spine (neck) disability (which is already being referred to the AOJ for adjudication).  On July 2010 spine examination, the Veteran complained of generalized pain across his lumbar spine, without symptoms radiating to the left or right lower extremities or to the buttock area.  He reported that his lumbosacral pain was different than his cervical spine pain.  On examination, there was no swelling or edema to the lumbosacral spine and range of motion in all planes was normal.  The examiner noted no flare-ups and no contracture or muscle spasm and opined that it would be mere speculation to diagnose a disability related to the lumbosacral spine

The Board has considered the Veteran's assertions that a back disability has been diagnosed.  However, he has not submitted a record of such diagnosis (or identified where or when such diagnosis was made).  Although lay persons are competent to report that a doctor has previously diagnosed a medical condition, the actual diagnosis of a back disability is a complex medical question that requires medical expertise and (unless they are reporting a doctor's diagnosis) lay persons are not qualified to provide evidence about whether a medically-diagnosable back disability is present.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.") (emphasis added).

In this case, the June 2010 VCAA notice specifically requested that the Veteran submit any treatment records related to his condition, including the dates of treatment, findings, and diagnoses.  In a statement received in January 2014, he reported that a September 2013 MRI noted an abnormality in his back; however, the September 2013 MRI related to the Veteran's cervical spine, not his thoracolumbar spine.  A January 2014 statement of the case advised the Veteran that no evidence of record showed a diagnosed back disability.  To date, he has not submitted any evidence to confirm that he has ever been diagnosed with a back disability.  The only medical (and thus competent) evidence regarding whether or not the Veteran has a back disability is in VA treatment records, which all show a diagnosis of a cervical spine (neck) disability and not a back disability.  Accordingly, the Board concludes that the Veteran's earlier reports (that a back disability had been diagnosed) were referring to the cervical spine diagnosis that is supported by the record.

Consequently, the Board finds that the preponderance of the evidence is against a finding that the Veteran now has (or at any time during or prior to the appeal period had) a diagnosis of a back disability.  Absent evidence of a diagnosis of such, there is no valid claim of service connection for such disability, and the appeal in the matter must be denied.

Reopening a Claim of Service Connection for a Left Knee Disability

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted.  38 C.F.R. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

An August 2008 rating decision denied the Veteran's original claim of service connection for a left knee disability based on a finding that he was not shown to have a left knee disability.  He did not appeal the decision, and it became final.  38 U.S.C.A. § 7105.  

Evidence of record at the time of the August 2008 rating decision included STRs, service personnel records, and VA and private treatment records.  As this claim was previously denied based on a finding that the Veteran was not shown to have a left knee disability, for evidence to be new and material, it must relate to this unestablished fact (i.e., a diagnosis of left knee disability and an indication that such may be related to service).  

Evidence received since the August 2008 rating decision includes VA and private treatment records which show a diagnosis of a left knee disability.  Further, during his July 2016 videoconference hearing, the Veteran stated that he injured his left knee after a trailer fell onto it.  Consequently, and particularly in light of the "low threshold" standard under Shade, the Board finds that new and material evidence has been received, and that the claim of service connection for a left knee disability must be reopened.   Shade, 24 Vet. App. at 110.

The analysis turns to de novo review of the claim.  A November 2003 STR notes the Veteran's complaint of pain in his right knee.  He was instructed on quad strengthening exercises and advised not to jump, squat, or kneel.  In an August 2004 post-deployment health assessment, he complained of weakness; swollen, stiff, or painful joints; and muscle aches.

During August 2007 VA treatment, the Veteran reported left knee pain after a trailer fell on his leg.  He had a bruise after the injury and his knee still bothers him if he kneels or sits with a bent knee for several hours.  He experienced clicking immediately after the injury, which has since resolved.  During May 2010 VA treatment, he reported left knee pain since 2003, when a trailer fell on it; a left knee disability was not diagnosed at that time. 

On July 2010 VA joints examination, the Veteran reported a history of trauma to the left knee when a trailer hitch fell on it.  He was treated conservatively for the injury and stayed with his unit.  Following examination, mild chondromalacia of the left patellofemoral joint was diagnosed.  However, the examiner also noted (in apparent contradiction with the diagnosis and with the Veteran's reported history) no flare-up of the left knee joint with synovitis or intra-articular pressure and thus concluded that it would be "mere speculation to record disability of the left knee."  The examiner opined that it was less likely than not that left knee symptoms are directly related to the Veteran's service; no rationale was provided.

A June 2014 private treatment record noted the Veteran's complaint of chronic left knee pain for many years.  An MRI taken that month revealed a complete tear of the anterior cruciate ligament, jumper's knee, and an acute lateral meniscal tear.

During his July 2016 videoconference hearing, the Veteran testified that a trailer fell on his left knee and that he has continued to have issues with it since that time.  He denied seeking treatment for his left knee in service because he was deployed to Iraq at the time and "they don't let you, if something isn't, like in the moment completely broken, it's like they just won't let you rest."  He stated that getting treatment for his knee was not an option because that would have meant letting his "buddies down."  He stated that his symptoms have worsened postservice. 

Upon longitudinal review of the record, the Board finds that the Veteran's current left knee disability became symptomatic in service and that those problems have persisted since.  His report of swollen, stiff, or painful joints and muscle aches on an August 2004 post-deployment health assessment is consistent with his account of an injury occurring while in Iraq.  His reports of continuity of related symptoms since service are supported by the overall record, and are deemed credible.  Accordingly, (and resolving any remaining reasonable doubt in the Veteran's favor, as required), the Board finds that the requirements for establishing service connection are met, and that service connection for a left knee disability is warranted on de novo review.

Increased Rating for PTSD

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A.  § 1155; 38 C.F.R. Part 4. 

Separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A.    § 5107; 38 C.F.R. §§ 3.102, 4.3.

The present appeal involves the Veteran's claim that the severity of his service-connected PTSD warrants a rating in excess of 30 percent.  PTSD is rated under the General Rating Formula for Mental Disorders.  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Code 9411.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The list of symptoms in the General Formula is not intended to constitute an exhaustive list, but provides examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment (as opposed to occupational impairment), but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126.  

The Veteran has been assigned Global Assessment of Functioning (GAF) scores of 51, 55, and 60 for his PTSD during the applicable timeframe.  Scores ranging from 51-60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

After a review of all the evidence, lay and medical, the Board finds that the Veteran's PTSD throughout the appeal has been manifested by occupational and social impairment with reduced reliability and productivity, and symptoms that more nearly approximate the 50 percent rating under Code 9411.

On April 2010 VA psychiatric evaluation, the Veteran was oriented to person, place, time, and situation.  He was pleasant and cooperative, and was dressed casually and neat.  His affect was appropriate and he maintained good eye contact. His speech was clear and coherent, his thoughts appropriate and logical.

On May 2010 VA mental health evaluation, the Veteran reported that he was in graduate school but was doing poorly.  He avoided all things related to the military, including the VA.  He reported significant sleep impairment due to nightmares, and was agitated with his live-in girlfriend much of the time; he denied having any other friends.  He previously worked at a bank but could not handle the people. He reported previous passive suicidal thoughts over the past year without intent or plan. On examination, he was oriented to person, place, date, and situation. His thoughts were linear, his mood anxious, and his affect blunted.  Speech and judgment were normal, and his thoughts linear.  Suicidal and homicidal ideation was considered moderate.  Chronic and severe PTSD and depressive disorder not otherwise specified were diagnosed.  A GAF score of 50 was assigned, and it was noted that the Veteran was unable to keep a job.

On July 2010 VA psychiatric examination, the Veteran reported receiving psychiatric treatment from a private psychiatrist on a non-regular basis.  He was then unemployed but was a full time graduate student. He lived with his girlfriend in an apartment.  He described becoming angry when seeing someone in uniform, including classmates in the ROTC, or if he saw commercials for the military.  He described problems with short term memory but was able to keep a 3.1 grade average with the help of disability programs at his university.  He reported trouble taking a test because of his inability to concentrate; he also reported overthinking, worried he would fail, and believed that his whole life depended on a single moment. He preferred to be home most of the time and avoided crowds and activities he used to enjoy.  He also reported having no friends and having trouble talking with anyone who even remotely wanted to know about his military experiences.  He reported feeling like his life was likely to be cut short.

On mental status examination, he was fully alert and oriented in all spheres, dressed appropriately for the weather, with good grooming and fair eye contact.  His mood was irritated and his affect bland, congruent with his mood. He denied hallucinations or delusions, and there was no evidence of a psychotic process.  He reported fleeting thoughts of suicide but denied intent or plan.  There were no cognitive or memory deficits reported or noted, and his judgment was unimpaired.  His Beck Depression Inventory suggested he was experiencing extremely severe levels of depressive feelings and behaviors.  He suffered from symptoms of increased arousal, frequently experienced irritability and outbursts of anger, has trouble concentrating, and is hypervigilant.  The examiner opined that these symptoms had caused significant emotional distress and had resulted in considerable social impairment for the Veteran.  The examiner noted that, although the Veteran was doing well in school, he was only able to do so with significant help from the disability programs at his university; he opined that this highly structured environment would be unlikely to transfer to any job in which the Veteran would have to create his own structure. Chronic and severe PTSD was diagnosed and a GAF score of 51 was assigned.

On July 2010 VA traumatic brain injury (TBI) examination, the Veteran showed moderate impairment of memory, attention, concentration, and executive functions resulting in moderate functional impairment.  He reported that his social interactions were restricted, but routinely appropriate.  He was always oriented for time, place, and person. He reported moderately severe memory impairment, specifically involving short-term memory, greatly decreased attention and concentration powers.  He also reported difficulty with executive function, such as organizing, prioritizing, and self-monitoring.  The TBI examiner determined that the Veteran's anxiety, depression, irritability, memory problems, and possibly his various cognitive difficulties were related to his PTSD.

On January 2012 VA mental health treatment, the Veteran reported ongoing hyperarousal, reexperiencing, nightmares, discomfort, and irritability; he felt like these symptoms were impacting his ability to work and attend school for extended periods of time.  He also reported isolating himself, loss of interest in things he once enjoyed, and poor concentration.  He reported suicidal ideation in 2008, without plan, but denied being hospitalized or attempting suicide in the past.  He sought treatment from a private psychiatrist because the VA environment makes him anxious and nervous.  He reported that he recently left two federal jobs due to his PTSD symptoms.  On examination, he was neatly dressed but appeared with a downcast gaze, gestured broadly, was fidgety, and had little direct eye contact.  He denied auditory or visual hallucinations, suicidal or homicidal ideations, and psychosis. His mood was anxious, his affect labile, ranging from anxious to irritable.  Insight and judgment were generally fair.  PTSD and major depressive disorder were diagnosed, and a GAF score of 55 was assigned.

During a January 2012 TBI consult, the Veteran reported feeling dizzy when he comes to the VA and when he is reminded about the military or sees injured veterans.  He also reported insomnia, poor concentration, being easily distracted, severe forgetfulness, difficulty making decisions and getting organized, and slowed thinking.  The physician noted that the Veteran's cognitive complaints and insomnia were most likely due to his mental health issues.

An August 2012 VA caregiver assessment noted that the Veteran met his wife at a community college and they began dating shortly after.  They had been married for over a year and lived in a home they purchased.   The social worker noted that the Veteran appeared to need caregiver support and assistance related to his service-connected PTSD; his wife was later approved to serve as his caregiver.

During January 2014 VA psychiatric treatment, the Veteran presented as clean and casually groomed.  He was friendly and appropriate in his interactions, and was quite active during his session.  He presented with fair mood and congruent affect, but was noticeably anxious.  His speech was appropriately paced and even in volume and tone.  He appeared to be at low risk for harm to self or others given his stable mood, future orientation, and engagement in planning his mental health treatment.

During later treatment in January 2014, the Veteran reported re-experiencing symptoms, including intrusive and distressing memories, nightmares four to five times per week, emotional and physiological reactivity, avoidance, hypervigilance, and negative distorted thoughts.  He described seeing people in military uniform and coming to the VA as upsetting, which he admittedly avoided.  He was scared of the dark, was easily irritated and angered by "little things," was suspicious of everyone, and always expected something bad to happen.  He preferred to stay home, but if he went out, he felt that he must always locate the exit.  He reported a depressed mood and blamed his PTSD diagnosis for not getting a job with a police department.

On July 2014 VA mental health initial evaluation, the Veteran reported anxiety, depression, and poor sleep.   He admitted having a negative outlook on life since October 2013, when he did not get the job he waited his "whole life to get" (because of his PTSD).  On examination, he was dressed appropriately and was well groomed. He maintained good eye contact, but was anxious.  He was oriented times four and his mood was neutral.  His affect was within normal range and was congruent with his mood.  His speech had normal rate and volume. His thought process was tangential at times but redirectable; his thought content was normal.  He denied suicidal or homicidal ideations, auditory or visual hallucinations, and perceptual disturbances.  The nurse practitioner determined that the Veteran's current presentation was influenced by his recent difficulty in obtaining a specific job and that his psychological symptoms were perpetuated by poor coping, exposure to trauma, and his self-focus.  She noted the Veteran had few friends and little structure in his day.

During an August 2014 VA caregiver in-home assessment, the Veteran reported his mood as "blah" and stated that he spent too much time overthinking things, leaving him more angry and anxious. Nightmares continued to disrupt his sleep patterns, and he often felt tired and took naps daily during his lunch break without feeling rested.  His caregiver (his wife) reported that his anxiety levels and irritability had been a little worse over the past few months.

On October 2014 VA mental health treatment, the Veteran appeared for his final session of cognitive process therapy and explained that he has been trying to put the skills that he learned to practice, to include remembering the context in which events happened, recalling the reasons for his actions, and blaming himself less.  His Beck Depression Inventory score was 53, indicating severe symptoms associated with depression and PTSD; his PTSD Checklist-Stressor score was 74 out of 85 (the higher the score, the more distressing the symptoms are to the individual).  

During his July 2016 videoconference hearing, the Veteran testified that he was previously employed as a veterans service representative but because he would be highly affected after reading other veterans' files, he had to quit working there after three months.  He accepted a lesser paying job with the U.S. Fish and Wildlife Service; there, he had to request a work accommodation that would allow him to work from home because he was too anxious working in the city where his office was located.    October 2015 correspondence between the Veteran and his employer shows that he received approval for a work accommodation, allowing him to work from home.  He also testified that his wife was assigned as his caregiver.  July 2016 correspondence confirmed his testimony that he is the owner/handler of a certified PTSD service dog who is trained to alert and interrupt the early stages of anxiety associated with PTSD. 

A review of the evidence shows that for the entire appeal period, a 50 percent rating for PTSD is warranted.  The Board finds probative that VA treatment records and examinations show that the Veteran has consistently received GAF scores of 51, 55, or 60, indicating moderate symptoms.  The Veteran has nearly consistently reported significant sleep impairments, irritability, hypervigilance, avoidance, social impairment, negative distorted thoughts, and difficulty in employment due to his interaction with others.  His Beck Depression Inventory scores have suggested severe levels of depressive feelings and behaviors.  On July 2010 VA psychiatric examination, the examiner noted that the Veteran's symptoms have caused significant emotional distress and have resulted in considerable social impairment; further, the Veteran's success in school was reported to be due to the significant help he received from the disability programs at his university.  On July 2010 VA TBI examination, he showed moderate impairment of memory, attention, concentration, and executive functions resulting in moderate functional impairment.  Although the Veteran was able to establish a close relationship with the woman who eventually became his wife, the Board also notes that the Veteran's symptoms remain severe enough that his wife has been approved as his caregiver to provide support and assistance related to his PTSD symptoms.  Additionally, the Veteran has had to receive work accommodations that would allow him to work from home and away from others; he has also been assigned a certified PTSD dog to help with his PTSD. 

Resolving reasonable doubt in his favor, the Board finds that the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity, with symptoms that more nearly approximate the 50 percent rating under Code 9411.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.130.

The Board will not address in this decision entitlement to a rating in excess of 50 percent or any extraschedular considerations because the Board has bifurcated and remanded the remaining question of entitlement to a disability rating for PTSD in excess of 50 percent.  The Board will address those matters in a later decision if the benefits sought on appeal are not granted by the AOJ on remand.


ORDER

Service connection for a back disability is denied.

The appeal seeking to reopen a claim of service connection for a left knee disability is granted, and service connection for a left knee disability is granted on de novo review.

A rating of 50 percent, but not higher, for PTSD is granted.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran with respect to his remaining claim of entitlement to a disability rating in excess of 50 percent for PTSD.



The Board notes that the grant of a 50 percent rating for PTSD is not the highest rating available under 38 C.F.R. § 4.130, Code 9411.  As such, the Veteran's claim for entitlement to a disability rating in excess of 50 percent for PTSD remains on appeal.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

The most recent VA examination to evaluate the Veteran's PTSD was in July 2010, more than six years ago.  VA treatment records appear to support his report of worsening PTSD symptoms.  In light of the report of (and clinical record suggesting) worsening, a new examination to ascertain the current severity of his PTSD is warranted.

Further, the record also suggests that the medical evidence associated with the record is incomplete.  In July 2010, the RO received treatment records from Dr. Mohana K. Naidu, a board certified psychiatrist with Associates in Psychology and Counseling.  Later VA treatment records show that the Veteran has continued to receive private psychiatric treatment since such treatment records were last received.  Accordingly, the complete clinical records of all such treatment must be obtained.  Additionally, the most recent VA treatment records associated with the record are from December 2014.  Updated records of any VA treatment the Veteran received for his service-connected PTSD may contain pertinent information, are constructively of record, and must be obtained.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should also ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for his service-connected PTSD (records of which are not already associated with the claims file or established to be unavailable), and to provide all releases necessary for VA to obtain the complete clinical records of such treatment or evaluation, to specifically include all records of evaluations and treatment by Dr. Mohana K. Naidu.  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.  The AOJ should specifically obtain for the record copies of the complete clinical records of all VA treatment the Veteran has received for his service-connected PTSD.  The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received are associated with the record.

2. The AOJ should also arrange for a psychiatric evaluation of the Veteran to assess the current severity of his service-connected PTSD. The Veteran's record must be reviewed by the examiner in conjunction with the examination. The examiner should also have available for review the 38 C.F.R. § 4.130 criteria for rating mental disorders.  The examiner should note the presence or absence of each symptom listed in the criteria for ratings above 50 percent (and also note any symptoms of similar gravity found that are not listed).

The examiner must explain the rationale and reasoning for all opinions and conclusions.

3.  Thereafter, the AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.





The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


